Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-21-00347-CV

                                   Steven SCHAAF,
                                       Appellant

                                           v.

CHRISTUS SANTA ROSA HEALTH CARE CORPORATION a/k/a Christus Santa Rosa
                   Health System and Christus Health,
                               Appellees

              From the 408th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2020CI19278
                      Honorable Laura Salinas, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    We ORDER all costs of this appeal assessed against appellant, Steven Schaaf.

    SIGNED October 27, 2021.


                                            _________________________________
                                            Rebeca C. Martinez, Chief Justice